Citation Nr: 0627024	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-18 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to service connection for hearing loss in the 
right ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
October 1954.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran testified at a Board hearing that was held at the 
RO in June 2006.  A transcript (T) of the hearing has been 
associated with the claims file.  In August 2006, the 
undersigned Veterans Law Judge granted the veteran's motion 
made at the hearing to advance the appeal on the Board's 
docket due to his advanced age.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  There is no competent medical evidence associating any 
current right eye disability, to include trigeminal 
neuralgia, to the veteran's military service on any basis; 
neither refractive error or a congenital anomaly of the right 
eye is a disability for which compensation is payable.

2.  There is no competent medical evidence associating 
sensorineural hearing loss in the right ear to the veteran's 
military service on any basis.


CONCLUSIONS OF LAW

1.  Residuals of a right eye injury were not incurred in or 
aggravated by military service and trigeminal neuralgia may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Hearing loss in the right ear was not incurred in or 
aggravated by military service and a sensorineural hearing 
loss may not be presumed to have been incurred or aggravated 
in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim for service connection was filed after 
November 9, 2000, the effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The November 2003 RO letter informed the appellant of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of the claims that had not been obtained.  
They informed the appellant that VA would obtain pertinent 
federal records, and that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant of the information and 
evidence necessary to substantiate the claims as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication of the claims in January 2004 and as a result 
the timing of the notice does comply with the express 
requirements of the law as discussed in Pelegrini.  Thus, 
there is no timing deficiency with regard to providing a 
comprehensive VCAA notice.  See, e.g., Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of the 
claims.  See also, VAOPGCPREC 01-04.  The Board notes that 
the November 2003 VCAA-specific letter had a direct reference 
to this element on page 1 that the Board finds was an 
acceptable presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
substantially satisfied, and the veteran was provided a 
single notice covering all content requirements.  The content 
of the VCAA notice supports the conclusion that the claimant 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  Furthermore, as the Board is 
denying the claims of service connection, there is no 
potential prejudice in any deficiency in notice regarding the 
initial rating and effective date elements.  The Board also 
notes that the notice of the rating decision and the 
statement of the case were thorough in presenting information 
the appellant needed to pursue his appeal.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained the service medical records, relevant 
VA medical records and examination with opinion, and private 
treatment records relevant to the issues on appeal.  

The VCAA duty to assist regarding the necessity of a medical 
examination/opinion does not require another opinion where, 
as here, a veteran simply relates a disorder to military 
service and there is no competent medical opinion linking it 
to service or other competent evidence he suffered an event 
or injury in service that may be associated with symptoms he 
reported.  See McLendon v. Nicholson, No. 04-0185 (U.S. Vet. 
App. June 5, 2006); Duenas v. Principi, 18 Vet. App. 514, 
519-20 (2004).  The appellant also testified at a Board 
hearing that he had no additional evidence to submit (T 2).  
He indicated the same in March 2006 correspondence to the RO.  
Thus, the Board finds the development is adequate when read 
in its entirety and that it satisfies the obligations 
established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  The record has been supplemented 
with information that will support an informed determination.  
VA's duty to assist the appellant has been satisfied and the 
Board will turn to a discussion of the claims on the merits.




Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  In addition, certain chronic 
diseases, including organic diseases of the nervous system, 
to include sensorineural hearing loss, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Alternatively, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board has noted the veteran's testimony regarding the 
absence of service medical records related to his basic 
training period when he recalled sustaining a right eye 
injury.  Although it appears the service medical records are 
otherwise complete, in circumstances where it is unlikely any 
additional records would be located, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the veteran.  See Gregory v. 
Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, there is only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist a claimant in developing 
the claim, and to explain its decision when the veteran's 
medical records have been destroyed.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).  Similarly, the case law does not lower 
the legal standard for submitting a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).  

The veteran's service medical records show the January 1951 
examination for enlistment found the eyes and ears normal.  
His distant vision was reported as 20/20 bilateral without 
correction, near vision was not tested, and his hearing was 
reported as 15/15 bilateral to whispered voice.  The eyes and 
ears were reported as normal on the reexamination in March 
1951.  His distant vision was reported as 20/40 in the right 
eye and 20/30 in the left eye without correction, his near 
vision was not tested, and his hearing was again reported as 
15/15 bilateral to whispered voice.  On the examination form, 
identified as a "TEMPORARY 88", it was noted he claimed no 
service incurred disability or service hospitalization, or 
other illnesses, injuries or operations.  The numerous 
clinical record entries thereafter show pertinently that in 
July 1954 he was scheduled for eye refraction.  The clinical 
evaluation on the September 1954 separation medical 
examination showed normal eyes and ears and neurologic 
status.  His distant vision was reported as 20/50 in the 
right eye and 20/20 in the left eye without correction, his 
near vision was 20/20 in both eyes without correction, and 
his hearing was again reported as 15/15 bilateral to 
whispered voice.  It was noted on the report that his eyes 
burn after reading for a while and that he denied "all 
else".  There was no entry recorded in the examination 
summary of defects and diagnoses. 

The initial VA benefit claim the veteran filed in early 1955 
was limited to dental treatment.  He asserted with the 
current claim in September 2003 that during military service 
he was hit in the right eye with a baton, that he sought 
treatment during service, that he had many operations for 
this condition, and he had numbness of the right side of the 
face and loss of hearing.  

Records the veteran submitted from Massachusetts General 
Hospital to support the claim mention trigeminal neuralgia 
since 1987.  A detailed medical history in April 1993 from 
ESM, M.D., noted that in September 1987 the veteran 
experienced a sudden pain sensation in the upper lip near the 
nasolabial fold that quickly shot up into his forehead behind 
his eye.  This sensation reappeared at times thereafter.  
This history was consistent on a more recent evaluation in 
May 1997 at another medical center where JNA, M.D., reported 
having seen the veteran in 1989 and also felt that he 
presented a typical trigeminal neuralgia.  

The VA clinical records show the audiology examiner in 
December 2003 reviewed the claims file noting the veteran's 
history of being hit over the right eye with a rifle butt 
during his military service and developing headaches and 
other complications.  According to the report, the veteran 
related the etiology of his symptoms was uncertain but that 
physicians suspected it could be related to the blow above 
the right eye.  The diagnosis for the right ear was mild to 
severe sensorineural hearing loss.  

The VA ophthalmology examiner in December 2003 noted the 
veteran's history of being hit over the right eye with a 
baton during military service in the early 1950's with pain 
for a few years in the area and trigeminal neuralgia noted in 
the early 1990's.  The examiner's initial assessment included 
hyperopia with presbyopia.  The examiner reported in an 
addendum that the veteran had a visual field anomaly in the 
right eye that was consistent with congenital disc anomaly of 
myelinated nerve fibers.  He had a normal age-related 
cataract and no keratitis.  The impression was no 
trigeminal/traumatic ocular complications.  

His Board hearing testimony recalled the basic training 
injury was either a baton or rifle butt to the right temple 
area, and thereafter being hospitalized and receiving several 
stitches in the back of the head.  He recalled that he 
returned to duty as his training was not affected.  The 
veteran related that he experienced occasional shock-like 
jolts over the eye in the 1960's and that he recalled with 
the surgery in the 1990's he noticed his hearing was 
affected.  He did not recall any treatment during military 
service after the initial treatment during basic training.  
The veteran stated that Dr. M. did not believe the current 
problem was related to the injury but he did not say what 
caused it.  He thought a temporary service medical record he 
referred to was made after he was released from the hospital 
(T 4-6, 8, 11-14). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  The Board 
must analyze the credibility and probative value of all 
evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any favorable material.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996).  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that although interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify.") (citations omitted).

With that being said, the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  The veteran has met the first element 
to establish entitlement to service connection; that is, he 
has currently diagnosed right ear sensorineural hearing loss 
and right facial trigeminal neuralgia.  However, he does not 
satisfy the other elements needed to prevail on a claim for 
service connection.  

In this regard, there is no competent evidence associating a 
right hearing loss disability, trigeminal neuralgia or any 
other right eye disorder to the veteran's military service.  
It appears the hearing loss disability is a result of the 
surgery for trigeminal neuralgia rather than of an 
independent etiology such as acoustic trauma.  Indeed, a VA 
examiner in December 2003 reviewed the veteran's record and 
noted the veteran's recollection of a relationship to 
military service, one that did not involve noise exposure.  
The VA examiner reported sensorineural hearing loss in both 
ears.  Furthermore, the eye examiner did not associate the 
congenital eye disc anomaly or cataract to trauma or 
trigeminal neuralgia after considering the veteran's history 
of an injury in service and loss of sensation of the right 
half of the face, including his eyes and hearing on the right 
side.  

The Board notes that presbyopia is hyperopia (an error of 
refraction) and impairment of vision due to advancing years 
or to old age.  797, 1349 Dorland's Illustrated Medical 
Dictionary (28th ed. 1994).  Refractive error or congenital 
or developmental defects are not considered a disease or 
injury within the meaning of applicable legislation regarding 
service connection.  38 C.F.R. § 3.303(c).  The VA opinion 
read fairly did not link the congenital eye anomaly to trauma 
or trigeminal origin.  An anomaly is a marked deviation from 
the normal standard, especially as a result of congenital 
defects.  87 Dorland's Illustrated Medical Dictionary (28th 
ed. 1994).  The Board observes that the pertinent distinction 
between congenital or developmental "disease" and "defect" 
in the VA disability compensation scheme as discussed in 
VAOPGCPREC 82-90 has been relied on in precedent decisions.  
See for example Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  The 
examiner did not expressly identify or infer another as 
likely etiology.  

The appellant's belief that the trigeminal neuralgia and 
right ear hearing loss or other right eye impairment are eye 
injury residuals, no matter how sincere, does not establish 
competency because a lay person is not qualified to offer a 
competent opinion in a matter of medical causation or medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is pertinent at this point to note that the 
veteran has not identified competent medical opinion linking 
the trigeminal neuralgia or hearing loss or any other right 
eye disorder to the claimed injury during military service.  
His statements and testimony regarding what Dr. A. and Dr. M. 
opined did not indicate either doctor had associated the 
current eye or hearing disability to the incident the veteran 
recalled from military service, although the apparently had 
discussed this with his treating physicians.  Apparently, 
they were aware of the contention that the veteran claimed 
trauma induced eye disability and hearing loss and what he 
related as their opinion does not conflict with the 
information in the reports of record.  Dr. M. and Dr. A 
concurred after independent review that the veteran had a 
typical trigeminal neuralgia and neither mentioned any remote 
eye trauma history in their reports or contemporaneous 
treatment records.  

It is clear from the report that the VA examiners conducted 
an independent examination taking into account the veteran's 
self reported history, and it appears the claims file was 
available for review.  The ophthalmology examiner's opinion 
read fairly was there was no evidence to support a conclusion 
that the veteran had any trigeminal or traumatic ocular 
complication.  An etiological opinion should be viewed in its 
full context, and not characterized solely by the medical 
professional's choice of words.  See, e.g., Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  

Essentially, the veteran's claim rests upon his arguments and 
testimony.  However, as noted previously, the veteran is not 
competent to address causation or etiology of his hearing 
loss or trigeminal neuralgia, which are the main focus of his 
claim.  Espiritu, supra.  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered where the 
determination demands competent medical evidence.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
disregard the competent VA medical opinion of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although the 
veteran focuses on the loss or absence of service medical 
records, the Board notes that the crucial element of medical 
nexus is not established through any statement or opinion 
that took into account or presumed his history of injury to 
the right eye early in his military service. 

The Board appreciates the veteran's service on behalf of his 
country.  Regrettably, however, the Board concludes that the 
preponderance of the evidence in this case is against 
relating the right ear sensorineural hearing loss and 
trigeminal neuralgia or other right eye disorder noted to his 
military service on any basis.  See, e.g., Davis v. West, 13 
Vet. App. 178, 183-84 (1999).  See also, Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Although the appellant is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for the 
claimed residuals of a right eye injury and right ear hearing 
loss.  38 U.S.C.A. § 5107; Ferguson v. Principi, 273 F.3d 
1072, 1076 (Fed. Cir. 2001); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of a right 
eye injury is denied.

Entitlement to service connection for hearing loss in the 
right ear is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


